178 F.2d 405
50-1 USTC  P 9124
FRANCIS METAL DOOR & WINDOW CORPORATION, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 47, Docket 21318.
United States Court of AppealsSecond Circuit.
Argues Dec. 14, 1949.Decided Dec. 29, 1949.

William MacFarlane, Rochester, N.Y.  (Francis A. O'Brien, Rochester, N.Y., of counsel), for appellant, Francis Metal Door & Window Corp.
Theron Lamar Caudle and C. Oliphant, Assistant Attorneys General, Ellis N. Slack and S. Dee Hanson, Special Assistants to the Attorney General (S. Dee Hanson, Washington, D.C., of counsel), for respondent, Commissioner of Internal Revenue.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of the Tax Court.  (Memo decision entered October 18, 1948.)